RUDKIN, Circuit Judge.
This case was before us on a former appeal and writ of error, where a full statement of the facts will be found. Northern Mining & Trading Co. v. Alaska Gold Recovery Co., 20 F. (2d) 5. On the former review we held that the purpose for which the property was sought to be taken was not authorized by law, saying:
*413“It is quite manifest to us that these statutes do not authorize the taking of private property for any such use as is here contemplated. The statutes only authorize the taking of private property for rights of way for pole and transmission lines and rights incidental thereto, or, in other words, ‘for the setting of"poles or the construction of towers upon which to string wires for telephone and telegraph lines, and lines for the transmission of electric light or power for the operation of aerial trams and to permit of maintaining the same and keeping it in repair.’ ”
We were further of opinion that the entire purpose of the appropriation was unauthorized, saying:
“The decision of this question would seem to be decisive of the case and we deem it unnecessary to consider .other questions discussed in the briefs of counsel, such as the right of an administrator to maintain an action of this kind. However, if the plaintiffs should elect to claim only such rights as they are entitled to claim under the law, after the case is remanded, the latter question is worthy of serious consideration.”
The judgment was thereupon reversed and the case remanded to the court below for further proceedings, permitting the plaintiffs to claim only such rights as they were entitled to claim under the law as construed by this court, if so advised. After the remand, the court entered a second order authorizing the appropriation of the identical property described in the former order and for practically the same purposes.
The only question with which we are concerned at this time is: Did the court below carry out the mandate of this court? Manifestly, it did not. The property appropriated consisted of approximately an acre, described as follows:
“Commencing at the S. E. Cor. of Hunter Beach or Sweet Marie placer at Cor. No. 2 of U. S. mineral survey No. 333 of said claim; thence N. 3° 23’ E. 175 feet along line 2-1 of said survey; thence N. 77° 32' W. 200 feet; thence S. 3° 43' W. 125 feet; thence N. 77° 32' W. 85 feet; thence S. 3° 43' W. 50 feet; thence S. 77° 32' E. along line 2-3 of said' survey 285 feet, to the place of beginning, containing an area of 90/100 of one acre.”
*414From the foregoing description and from the entire record it becomes at once apparent that the property is not sought or appropriated as a right of way “for the setting of poles or the construction of towers upon which to string wires for telephone and telegraph lines, and lines for the trarismission of electric light or power for the operation of aerial trams and to permit of maintaining the same and keeping it in repair.”
The order of the court below is therefore reversed, and the cause is remanded, with directions to restore the property to the plaintiff in error and to dismiss the proceedings.